In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00155-CR



            DANNY RAY GRAY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 18-0252X




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                         ORDER
       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). Sensitive data also includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record contains a social security number.

Volume three of the reporter’s record contains the name of a person who was a minor at the time

the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volume three of the reporter’s record contain sensitive data, we order the clerk

of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

clerk’s record and volume three of the reporter’s record.

       IT IS SO ORDERED.



                                             BY THE COURT

Date: December 6, 2019


                                                2